Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 3, 2021

                                     No. 04-20-00392-CV

                            Sherry CAGLE n/k/a Sherry Schwartz,
                                       Appellant

                                               v.

     Mario CUELLAR, Norma Cuellar, James Donald Cagle, and Hannah Funding LLC.,
                                    Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-01910
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
        Appellant’s reply brief is currently due June 7, 2021. On June 3, 2021, appellant
filed an unopposed motion requesting an extension of time to file her reply brief until
June 21, 2021. After consideration, appellant’s motion is GRANTED. We ORDER
appellant to file her reply brief by June 21, 2021.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court